MEMORANDUM **
John Patrick McClure, an Arizona state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison officials violated his Eighth Amendment rights by *575acting with deliberate indifference to his medical needs and inflicting cruel and unusual punishment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir.1989). We affirm.
The district court properly granted summary judgment on McClure’s deliberate indifference claim because there was no genuine issue of material fact as to whether the treatment chosen by prison officials was medically unacceptable. See id. at 242 (holding that a difference of opinion about the best course of medical treatment does not amount to deliberate indifference).
The district court properly granted summary judgment on McClure’s claims regarding tuberculosis testing and food tampering because McClure did not offer evidence that prison officials poisoned him. Preventing disease and protecting the health of inmates are legitimate penological goals. See, e.g., Thompson v. City of Los Angeles, 885 F.2d 1439, 1447 (9th Cir. 1989).
McClure’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.